U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-32917 PROTOKINETIX, INC. Nevada 94-3355026 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1500-885 West Georgia Street Vancouver, British Columbia Canada V6C3E (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(604) 687-9887 Securities registered pursuant to Section 12(b)of the Act:None Securities registered pursuant to Section 12(g)of the Act:$.0000053 par value common stock Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes _ No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 45,182,451 common shares outstanding, $0.0000053 par value, at August 1, 2007. Transitional Small Business Disclosure Format:Yes No
